                                       Case 3:19-cv-07647-WHA Document 130 Filed 07/26/21 Page 1 of 6




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                 UNITED STATES DISTRICT COURT

                                   8
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                   9

                                  10

                                  11   AARON KUDATSKY, on behalf of himself,
                                       and on behalf of those similarly-situated,
                                  12                                                        No. C 19-07647 WHA
Northern District of California




                                                      Plaintiffs,
 United States District Court




                                  13
                                               v.
                                  14                                                        ORDER RE PRELIMINARY
                                       TYLER TECHNOLOGIES,                                  SETTLEMENT APPROVAL
                                  15
                                                      Defendant.
                                  16

                                  17

                                  18                                        INTRODUCTION
                                  19        In this class action under the Federal Labor Standards Act and California wage and hour
                                  20   law, parties seek preliminary approval of a class and collective action settlement worth $3.15
                                  21   million, to benefit a total of 295 individual employees. The suit concerns overtime and other
                                  22   compensation related to employees’ purported misclassification as exempt from overtime and
                                  23   itemized wage statement requirements. Because the proposal would award adequate relief,
                                  24   preliminary approval is GRANTED.
                                  25                                          STATEMENT
                                  26        A prior order summarized the facts of this case (Dkt. No. 98).
                                  27        In brief, defendant Tyler Technologies sells business and public sector operations
                                  28   software. Tyler utilizes Enterprise Resource Planning (ERP) Implementation Consultants
                                       Case 3:19-cv-07647-WHA Document 130 Filed 07/26/21 Page 2 of 6




                                   1   (ICs) to customize software and train clients to use its products. The ERP division’s “flagship”

                                   2   product, Munis, offers finance, payroll, utility billing, tax billing, and community development

                                   3   services. The division also sells other products. Tyler employs a team, including ICs, “senior

                                   4   ICs,” and “project managers” to customize the software and train clients to use it. ICs and

                                   5   senior ICs in this putative class largely implemented Munis, not other Tyler products. Senior

                                   6   ICs’ responsibilities differed substantially from those of standard ICs (Webster Dep. at 68–69).

                                   7         Plaintiff Aaron Kudatsky worked for Tyler as an IC from July 2016 to March 2019. He

                                   8   worked in California often, and while there, frequently worked more than eight hours per day.

                                   9   He contends that Tyler considered him exempt and therefore did not pay overtime.

                                  10         In May 2020, parties stipulated to a conditional class of 60 opt-in FLSA plaintiffs. In

                                  11   November 2020, plaintiff moved for class certification on the California law claims and a

                                  12   February 2021 order herein certified a class of Munis ERP ICs (excluding senior ICs). The
Northern District of California
 United States District Court




                                  13   class was certified on the sole issue for trial of whether, or not, Tyler appropriately classified

                                  14   ERP ICs as exempt from overtime and other California labor laws. See 29 U.S.C. § 201, et

                                  15   seq.; Cal. Lab. Code §§ 510, 1194, and 1198, and IWC Wage Order(s); and Cal. Lab. Code §§

                                  16   201–203. The class certification order held (Dkt. No. 39; 98):

                                  17                For now, certification applies solely to this issue: whether Tyler
                                  18                properly classified ERP ICs as administratively exempt from
                                                    overtime and other California labor laws (or not). We will revisit
                                  19                possible certification of the other claims after we hold a trial on the
                                                    certified issue. At that point, the Court will be better-informed to
                                  20                process the multitudinous and bone-crushing details of how plaintiff
                                                    might establish class-wide overtime liability
                                  21

                                  22   The parties resumed settlement discussions before Magistrate Judge Donna M. Ryu. Plaintiff
                                  23   moved for summary judgment almost simultaneously with Tyler, which moved for partial
                                  24   summary judgment and decertification of the FLSA class. No responses have been filed.
                                  25   Following three mediation sessions in March and April the parties now present their proposed
                                  26   settlement for preliminary approval. Both sides have withdrawn their motions for summary
                                  27   judgment and Tyler has withdrawn its decertification motion. Parties have requested, and
                                  28   received, a stay of pre-trial and trial dates (Dkt. Nos. 120, 121, 122).
                                                                                         2
                                       Case 3:19-cv-07647-WHA Document 130 Filed 07/26/21 Page 3 of 6




                                   1         Parties agreed on a total settlement of $3.15 million. The proposed settlement uses the

                                   2   “damages model” and relies on Tyler’s payroll records to calculate the claims’ maximum value

                                   3   at $7,653,620.09. It assumed that all ICs worked ten hours per day prior to March 12, 2020,

                                   4   and nine hours per day thereafter. This change accounts for travel restrictions and reduced

                                   5   work due to the pandemic. Class Counsel estimates the total wage loss at $3,857,415.50. The

                                   6   settlement amount, however, is based on Class Counsel’s estimate of the “realistic” value of

                                   7   the claims, $2,940,736.01.

                                   8         The settlement would allocate the $2.9 million on a pro-rata basis after deducting

                                   9   administrative costs of up to $20,000 and attorneys’ fees of 25%. Therefore, the settlement

                                  10   would distribute $2,342,500 among 295 individuals. Individual settlement payments would

                                  11   average $7,844.07 and range from $200 (for 35 individuals who worked an average of ten days

                                  12   in California during the class period), to $61,442.50. Moreover, 151 individuals would receive
Northern District of California
 United States District Court




                                  13   between $1,000 and $10,000; 69 would receive over $10,000 (Dkt. No. 123 at 13, quoting

                                  14   Brome Decl. ¶ 9).

                                  15         All in all, this rates as an estimated 41 to 80% of the value of class claims, Class Counsel

                                  16   estimated. Class Counsel arrived at the $2.9 million figure by assuming a “60% chance of

                                  17   success on FLSA liability, FLSA third-year claims; FLSA liquidated damages; California class

                                  18   liability; California penalty claims; and FLSA Opt-ins Plaintiffs’ claims while working as

                                  19   senior ICs or outside the ERP division” and adding the resulting products (ibid., quoting

                                  20   Brome Decl. ¶¶ 5, 6). Class Counsel also assumes a 60% likelihood of success on the task of

                                  21   establishing that Tyler willfully violated, and therefore a three-year statute of limitations; a

                                  22   favorable finding there would entitle the class to redress for a third year (ibid. at 15). Finally,

                                  23   the same 60% chance factors into the likelihood of defeating Tyler’s good faith defense, which

                                  24   would entitle a district court to reduce or eliminate liquidated damages.

                                  25        This order follows briefing, a hearing, telephonic due to COVID-19, and supplemental

                                  26   briefing.

                                  27                                             ANALYSIS

                                  28
                                                                                        3
                                       Case 3:19-cv-07647-WHA Document 130 Filed 07/26/21 Page 4 of 6




                                   1         “The class action device, while capable of the fair and efficient adjudication of a large

                                   2   number of claims, is also susceptible to abuse and carries with it certain inherent structural

                                   3   risks.” Officers for Just. v. Civ. Serv. Comm'n of City & Cty. of San Francisco, 688 F.2d 615,

                                   4   623 (9th Cir. 1982). A settlement purporting to bind absent class members must be fair,

                                   5   reasonable, and adequate. See FRCP 23(e). A district court may consider and weigh a variety

                                   6   of factors as the particular facts of the case demand, including: the amount offered in

                                   7   settlement; the strength of plaintiff’s case; the stage of the proceedings; the expense and

                                   8   complexity of further litigation; and other relevant considerations. Above all, the “primary

                                   9   concern” must be the “protection of those class members . . . whose rights may not have been

                                  10   given due regard by the negotiating parties.” Officers for Just., 688 F.2d at 624–25.

                                  11         This proposed settlement measures up.

                                  12        First, the total settlement figure, $3.15 million, with $2.9 million going to the class of
Northern District of California
 United States District Court




                                  13   295, appears adequate.

                                  14         Second, the settlement agreement does not reclassify employees. While not required,

                                  15   reclassification would be an important remedy not captured by the common fund. Parties

                                  16   address this problem by explicitly not releasing any claims that accrued after April 19, 2021.

                                  17         Third, attorney’s fees are slated for 27%, despite a 25% benchmark in our circuit. See

                                  18   Hanlon v. Chrysler Corp., 150 F.3d 1011, 1029 (9th Cir. 1998), overruled on other grounds

                                  19   by Wal-Mart v. Dukes, 564 U.S. 338 (2011). This must be warranted if, in fact, the settlement

                                  20   represents 40 to 80% of the realistic value of the claims as Class Counsel estimates (after

                                  21   accounting for administration costs and fees). Since attorneys earn extraordinary fees by

                                  22   accomplishing extraordinary work for a class, a 27% return for 40 to 80% of claim value might

                                  23   be fair (Dkt. No. 123 at 7). See Monplaisir v. Integrated Tech Grp., LLC, No. C 19-01484

                                  24   WHA, 2020 WL 8642155, at *2 (N.D. Cal. Nov. 7, 2020).

                                  25         Fourth, the agreement contemplates extra advantages for named plaintiff and deponents.

                                  26   Under the agreement, plaintiffs can request a $5,000 “enhancement award” to named plaintiff,

                                  27   to be paid out of the settlement award and $500 to each plaintiff who was deposed. These are

                                  28   red flags.
                                                                                       4
                                       Case 3:19-cv-07647-WHA Document 130 Filed 07/26/21 Page 5 of 6




                                   1         Sixth, the proposal suggests serious, non-collusive negotiation. Parties conducted eleven

                                   2   depositions and defendant produced over one million pages of discovery, which gave both

                                   3   sides the chance to evaluate the strength of plaintiffs’ case. The proposed scope of waiver is

                                   4   adequately narrow. It would not, for example, waive claims accruing after April 19, 2021.

                                   5         Seventh, this case remains reasonably complex, since only some of the claims (for only

                                   6   some class members) were certified for class resolution in plaintiffs’ first attempt at class

                                   7   certification.

                                   8         Eighth, notice to the class must be “reasonably calculated, under all the circumstances, to

                                   9   apprise interested parties of the pendency of the action and afford them an opportunity to

                                  10   present their objections.” Mullane v. Central Hanover Bank & Tr. Co., 339 U.S. 306, 314

                                  11   (1950) (citations omitted). The parties’ proposed notice and form of notice appear adequate:

                                  12   three forms of notice (one for FLSA class members, one for California members, and one for a
Northern District of California
 United States District Court




                                  13   “hybrid class” of those with both claims) would be distributed via email and via mail to

                                  14   borrowers. To be clear, Class Counsel must send notice by first-class mail, which is not

                                  15   currently specified. If mail is returned undeliverable, Class Counsel will perform a “skip

                                  16   trace” to identify forwarding address(es). The exterior of the envelope for the mailing notice

                                  17   shall state “Important Class Action Notice” and shall state that it is “From the United States

                                  18   District Court, Northern District of California, Honorable William Alsup, 450 Golden Gate

                                  19   Avenue, San Francisco, CA 94102,” with the return address directing service to Class Counsel.

                                  20   (Please note that the absence of middle initial.)

                                  21         Parties revised the notices, at the Court’s direction, to indicate that no claims post-dating

                                  22   April 19, 2021, will be waived and that the company is not agreeing to reclassify the IC role.

                                  23   Upon revision, notice satisfies our court of appeals’ standards.

                                  24         On balance, the factors listed above weigh in favor of the settlement. The Court will only

                                  25   retain jurisdiction, however, for a period of six-months following entry of judgment (Dkt. No.

                                  26   128-1 at 20).

                                  27                                           CONCLUSION

                                  28
                                                                                           5
                                         Case 3:19-cv-07647-WHA Document 130 Filed 07/26/21 Page 6 of 6




                                   1           The proposed settlement adequate at this stage, preliminary approval is GRANTED subject

                                   2    to final approval. In the interim:

                                   3           1.     Class counsel will send the approved class notice via email (for class members

                                   4   whose email address are known) and via first-class mail (for all) to the class by AUGUST 10,

                                   5   2021. Both Tyler and Class Counsel shall also post such notice to their websites by this date.

                                   6           2.     Class members’ objections to the proposed settlement shall be due SEPTEMBER

                                   7   23, 2021.

                                   8           3.     The parties’ replies to the objections shall be due OCTOBER 7, 2021.

                                   9           4.     The parties shall move for final approval by OCTOBER 19, 2021.

                                  10           5.     The parties’ declarations attesting to the provision of class service is due

                                  11   NOVEMBER 1, 2021.

                                  12           6.     The final approval fairness hearing shall take place at 8:00 A.M. on NOVEMBER 4,
Northern District of California
 United States District Court




                                  13   2021.

                                  14

                                  15

                                  16            IT IS SO ORDERED.

                                  17

                                  18    Dated: July 26, 2021.

                                  19

                                  20
                                                                                                 WILLIAM ALSUP
                                  21                                                             UNITED STATES DISTRICT JUDGE
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         6
